Citation Nr: 0814207	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right eye condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In March 2008, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the San Antonio 
RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his pre-existing right eye 
condition was aggravated as a result of his active duty 
service, specifically, that he incurred additional injury to 
his eye when it was damaged by battery acid during his active 
duty service in West Germany in 1969.  While the veteran's 
service treatment records are negative for evidence of this 
incident, in a February 2007 statement the veteran noted that 
he was treated at the Weisbaden Air Force Base Hospital in 
Germany.  Upon remand, a request should be made to this 
facility for any records of treatment pertaining to the 
veteran.

In addition, during his March 2008 hearing, the veteran 
testified that he was undergoing private treatment for his 
right eye condition at the Dugan Institute and with his 
private doctor, Dr. Eby.  Records have not been requested 
from these facilities.  Therefore, the veteran should be 
contacted and asked to provide appropriate medical releases 
and addresses to allow for their procurement.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Take the necessary steps to obtain 
copies of records of treatment for a 
right eye condition from the Dugan 
Institute and from the veteran's private 
physician, Dr. Eby, including the 
procurement of medical releases and 
addresses from the veteran.  

2.  Request records of in-service 
treatment from Weisbaden Air Force Base 
Hospital in Germany (formerly West 
Germany).

3.  If records obtained from Weisbaden 
Air Force Base Hospital establish that 
the veteran was seen for treatment of his 
right eye during service, the claims 
folder should be returned to the examiner 
who conducted the November 2006 VA 
examination.  

The examiner should review the claims 
folder, including the additional 
evidence, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the veteran's right eye condition 
underwent a permanent increase in 
disability during active duty service 
aside from a natural progression of the 
disease.  

The rationale for any opinion should also 
be provided.

4.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



